Citation Nr: 1626754	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  08-16 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as secondary to bilateral lower extremity peripheral vascular disease (PVD) or right lower extremity deep vein thrombosis (DVT).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel
INTRODUCTION

The Veteran served on active duty from January 1976 to July 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from October 2006 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO regarding the remaining claim on appeal.  A transcript of the hearing is associated with the electronic claims file.

In April 2012, the Board remanded the claim on appeal, along with a claim for service connection for PVD of the left lower extremity, to the Agency of Original Jurisdiction (AOJ) for additional development.  

In a September 2015 decision, the Board granted service connection for PVD of the left lower extremity.  The Board also again remanded the matter of entitlement to service connection for coronary artery disease to the AOJ.  The case has since returned to the Board for the purpose of appellate disposition. 

This appeal was processed using the Virtual VA and Veteran Benefit Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Coronary artery disease did not manifest in service or for years thereafter, and is not related to service.

2.  Coronary artery disease is not caused or aggravated by a service-connected disease or injury, to include bilateral PVD and right lower extremity DVT.

CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by service, and may not be presumed to have been incurred therein, and is not proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. § 3.159 (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  

This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was notified of all other elements of Dingess in the January 2008 letter.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  Here, VA obtained the Veteran's service treatment records as well as all of the identified and available post-service VA and private treatment records, as well as Social Security Administration (SSA) records.

The Veteran was afforded VA examinations with respect to the claimed disability, with addendum opinions obtained in December 2015, pursuant to the Board's September 2015 remand instructions.  The examiners provided the requested opinions in the December 2015 examination with addendum with fully-stated rationale and considered and addressed all pertinent medical evidence of record, and thus complied with the Board's remand instructions in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal is thus ready to be considered on the merits.

II.  Law and Analysis

The Veteran contends that he is entitled to service connection for coronary artery disease, as he believes that this disability had its onset in service, or, in the alternative, is due to his service-connected PVD and/or DVT.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes cardiovascular-renal disease.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular-renal disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran's service treatment records reflect that the heart was noted to be normal on February 1980 flight examination and he denied heart trouble on report of medical history at that time.  A February 1983 electrocardiogram (EKG) was normal.  The heart was also indicated to be normal on February 1984 flight examination.  A January 1986 EKG was within normal limits.  He experienced right lower extremity DVT in 1986 with anterior thigh shunt placement and thrombectomy with residual left pulmonary embolism and cutaneous anterior medial thigh neuropathy.  He denied heart trouble on report of medical history in April 1987 and the heart was noted to be normal on examination at that time.  He again denied heart trouble in February 1988 and the February 1988 examination was normal.

Following service, treatment records from the Memorial Medical Center dated in January 1993 reflect that the Veteran presented with a history of new onset of retrosternal chest pain.  This had been increasing and decreasing over the course of the last several days.  Coronary risk factors were positive for premature cardiovascular disease in his father who had a myocardial infarction at age 52, as well as a history of smoking 1 and 1/2 packs of cigarettes per day for 25 years.  A past medical history of DVT and pulmonary embolism in 1987 was noted.  He underwent emergency catheterization, which demonstrated total occlusion of the large circumflex coronary artery and occlusion of the proximal right coronary artery with complete resolution of his chest pain.  The remainder of his hospital course was completely unremarkable.  

The Veteran was discharged in January 1993 with diagnoses of non q-wave myocardial infarction, atherosclerotic coronary artery disease, and unstable angina.

Subsequent VA treatment records document history of coronary artery disease.  The Veteran underwent cardiac stress test in September 2005, which showed a small scar in the inferior wall, diminished left ventricular ejection fraction consistent with cardiomyopathy, with no evidence for any ischemia.  A January 2008 VA cardiology consultation reflect history of atherosclerotic heart disease, dating back to 1993 when he sustained myocardial infarction.  History of tonsillar cancer, prior tobacco use, DVT, and mixed hyperlipidemia were also noted.  After physical examination, diagnoses of atherosclerotic vascular disease, coronary artery disease, abdominal aortic aneurysm, peripheral vascular disease, mixed hyperlipidemia, and controlled hypertension were indicated.

In a June 2008 written statement, private physician Dr. H. indicated that he examined the Veteran and reviewed medical records provided by the Veteran.  He discussed the Veteran's history of DVT in service, and expressed that had progressive venous and arterial vascular disease, which had developed into neuropathy syndrome with chronic swelling.  He expressed that these conditions were developing while he was in the military and were definitely service-related. 

On VA examination in July 2008, the Veteran reported a 36-year history of tobacco use as well as a past medical history of DVT, hypertension, coronary artery disease, dyslipidemia, hypertriglyceridemia, tonsillar cancer, and right lower extremity cutaneous neuropathy.  The Veteran reported that he had a right coronary artery myocardial infarction in 1993.  He underwent angiogram with angioplasty.  He was found to have 3 vessel disease at that time.  He denied rheumatic heart disease or congestive heart failure.  He took Metoprolol and aspirin for treatment.  The examiner noted risk factors for disease included his genetic predisposition, smoking, dyslipidemia, hypertriglyceridemia, and elevated body mass index.  

After physical examination and diagnostic tests, including EKG, the examiner diagnosed coronary artery disease with myocardial infarction, status post angioplasty.  She noted that PVD can be peripheral arterial or peripheral venous disease.  Most often, PVD is used interchangeably with peripheral arterial disease.  She further noted that peripheral venous disease did not equal peripheral arterial disease, and that they had separate and different pathologic etiologies.  Peripheral venous disease can be acute or chronic.  In the Veteran's case, it was acute with pulmonary embolism.  This had resolved with treatment, without recurrence or residuals.  This was likely caused by leg trauma, immobility (long drive or flight) or underlying coagulopathy.  

The examiner further noted that the Veteran developed arterial vascular disease of the heart (coronary artery disease), lower extremities (peripheral arterial disease) and abdominal aortic later in life.  She indicated that these were completely unrelated to venous disease (DVT or pulmonary embolism).  The risk factors for these were smoking, lipids, genetics, and obesity.  

Therefore, she opined that the Veteran's heart condition, aortic aneurysm, and peripheral arterial disease were not caused by or related to his service-connected DVT or pulmonary embolism.

In June 2009, Dr. H. wrote that the Veteran had been his patient for several years, and had numerous severe medical problems, including coronary artery disease, hypertension, dyslipidemia, peripheral vascular disease, arteriosclerosis, diabetes, and hypothyroidism.  He suffered a myocardial infarction in 1993 and had some problem with DVT in both legs and abdominal aortic aneurysm.  He also had pulmonary embolism in recent years.  Dr. H. noted that the Veteran developed early onset arteriosclerosis dating back to his time in service.  He also apparent had a thrombolytic disorder and endothelial dysfunction as represented by both deep vein thrombosis, coronary artery disease with arteriosclerosis and cerebrovascular accident in April 2009.  Dr. H. indicated that the Veteran's conditions were long-term and dated back to prior to 1986.  He expressed that he felt that all of the Veteran's disorders were related to the same disease and had a common relationship.  He indicated that these types of diseases are shown to be related and are documented in literature.  

During his May 2009 DRO hearing, the Veteran testified that he was first diagnosed with coronary artery disease in 1993, when he had his first heart attack.  He was diagnosed at the Memorial Medical Center in Savannah.  He reported that his treatment providers had related his coronary artery disease to his leg condition.  He indicated that the diagnosis "went along" with his PVD.  

Treatment records from the Southwest Cardiology Clinic include a July 2009 report noting diagnoses of PVD, atherosclerotic heart disease status post stenting of the circumflex and right coronary artery, hypertension, dyslipidemia, heavy tobacco use with COPD, and history of DVT in the right leg with resulting pulmonary embolism.

March 2012 treatment records from the Southeast Alabama Medical Center reflect that the Veteran was admitted with diagnosis of peripheral vascular disease.  He underwent arteriogram with runoff and angioplasty, which revealed bilateral superficial femoral artery occlusion.  The left side was addressed with placement of stent in the left superficial artery short segment stenosis.  He had good results clinically and radiographically and was subsequently discharged the following day.

In an addendum opinion dated in April 2012, the VA examiner opined that the Veteran's coronary artery disease and peripheral vascular disease were not caused or aggravated by service, and that these disabilities were not caused by or aggravated by right lower extremity peripheral vascular disease or DVT.  In so finding, the examiner noted that the medical nexus between these conditions did not meet the muster of medical reasoning.  She noted that she appreciated the sympathetic opinions from Dr. H. and agreed with his points on association.  However, association is not the same as causation.  She noted that, though atherosclerosis of the coronary arteries had the same pathologic basis as atherosclerosis of the lower extremities, one did not cause the other.  Peripheral artery disease and peripheral venous disease have differing pathologic etiology but are associated in that they are both types of vessels.  However, she again emphasized that association is not the same as causation, and found that a medical nexus did not exist.  

The Veteran was afforded a VA examination in December 2015, at which time the examiner noted a history of myocardial infarction in 1993.  Cardiac catheter showed occluded right carotid artery and an occluded circumflex, left ventriculography showed mild posterior basilar hypokinesis and severe hypokinesis of the inferolateral and posterolateral wall with akinesis.  He underwent successful circumflex angioplasty with lesion reduced to less than 10 percent.  He also had significant peripheral vascular disease with significant claudication.  In 2008, he underwent left heart catheterization, left ventriculography, and selective coronary arteriography.  The impression was moderate coronary artery disease with a 50 percent circumflex stenosis and a totally occluded right, inferior wall hypokinesis, and overall left ventricular ejection fraction of 40 to 45 percent.  He also underwent cardiac catheterization in April 2013.  A November 2013 report from the Southeast Alabama Medical Center noted normal EKG and echo.  The Veteran was indicated to be asymptomatic with normal left ventricular function.  May and November 2014 follow up visits with a cardiologist indicated that the Veteran was chest pain free with no new symptoms.

After physical examination, diagnoses of acute, subacute, or old myocardial infarction and coronary artery disease were assigned.  

In an addendum opinion, the examiner indicated that he reviewed the Veteran's claims file and noted his pertinent medical history.  A diagnosis of coronary artery disease, status post angioplasty in 1993 was noted.  

With respect to whether the Veteran's coronary artery disease was incurred in service, the examiner found such a relationship less likely than not.  He noted that, as documented by medical records, coronary artery disease that resulted in myocardial infarction was incurred in 1993, 5 years after discharge was service.  

In addition, the examiner opined that coronary artery disease is less likely than not related to bilateral lower extremity peripheral vascular disease and right lower extremity deep vein thrombosis with pulmonary embolism.  He indicated that, while coronary artery disease is a condition in which an artery wall in the heart thickens as a result of plaque build-up caused by several risk factors such as accumulation of fatty materials (cholesterol/dyslipidemia), smoking, genetics, and obesity, thereby restricting blood flow to the heart, peripheral vascular disease, also known as peripheral artery disease refers to any disease of the vessels outside of the heart which is also caused by buildup of fatty materials inside the artery.  Although coronary artery atherosclerosis has the same pathologic basis as atherosclerosis of the lower extremities, one does not cause the other.

Deep vein thrombosis, on the other hand, involves the formation of blood clot within a deep vein, predominantly in the legs caused by leg trauma, immobility or underlying coagulopathy.  These three conditions are classified under vascular disease, but differ with regard to anatomy/anatomical location and pathologic etiologies, and therefore, have no medical nexus.

With respect to whether the Veteran's coronary artery disease is aggravated by a service-connected disability beyond its natural progression, the examiner again found such a relationship less likely than not.  In so finding, the examiner noted that there were no medical records showing progression/aggravation of coronary artery disease by a service-connected disability.  The last two follow-up visits with cardiologists dated in May and November 2014 stated that, regarding coronary artery disease, the Veteran was chest pain free, had no new symptoms, and was compliant with his medications.

The examiner also reconciled the July 2008 and April 2012 VA examination opinions with the June 2008 and June 2009 opinions from Dr. H.  He noted that he had exhaustively reviewed the available records on behalf of the Veteran.  He indicated that he provided the requested opinion within the best of his professional capability and with thoughtful diligence regarding the Veteran's claims.  He also reported that he had carefully and respectfully taken Dr. H.'s opinions into consideration, but totally agreed with the VA examiner's statement with regard to the medical conditions being reviewed that association is not the same as causation.  After a comprehensive review of the medical literature concerning vascular diseases, to include coronary artery disease, peripheral vascular disease, and deep vein thrombosis, he indicated that he concurred with the opinions provided in July 2008 and April 2012.

Continued VA treatment records note diagnosis of stable coronary artery disease.  An April 2016 report notes that the Veteran had no coronary symptoms and his cardiac status was stable with coronary angiogram within 5 years.  

In this case, the record does not document coronary artery disease until 1993.  The Board notes that the passage of approximately 5 years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, heart pathology, to include cardiovascular disease, was not noted during service.  In addition, characteristic manifestations sufficient to identify the disease entity were not noted during service or within one year of separation.  38 C.F.R. § 3.303.  Rather, when examined the heart was normal.

The Board acknowledges that there are competing opinions of record as to whether the Veteran's coronary artery disease had its onset in service.  While Dr. H. expressed that the Veteran's condition was "long-standing" dating back to 1986, the December 2015 VA examiner found such a relationship less likely as not.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds the opinion of the December 2015 VA examiner most probative.  In so finding, the Board points out that the December 2015 opinion is supported by medical rationale and is consistent with the medical evidence of record documenting no complaints or treatment in service as well as the relevant post-service records first reflecting diagnosis in 1993 - when the Veteran reported new onset chest pain.  The examiner also addressed pertinent medical principles and discussed other factors that could be relevant in the Veteran's development of his coronary artery disease.  The VA examiner acknowledged the findings of PVD in service and DVT in service, but distinguished them from coronary artery disease as being independently developed disease entities.  

In contrast, Dr. H. concluded that the Veteran developed arteriosclerosis dating back to service without providing any rationale as to how he arrived at this conclusion other than the PVD and DVT developed in service.  He noted that he had reviewed medical records submitted by the Veteran, but did not cite to any findings that support his opinion other than stating that all were related to the same disease with a common relationship.  There was no specific factual basis cited for finding the manifestation of coronary artery disease dating back to 1986 other than the presence of PVD and DVT in service.  

Thus, the most persuasive opinion on the question of whether there exists a medical nexus between the Veteran's coronary artery disease and service weighs against the claim.

The Board has also considered the Veteran's statements to the effect that his coronary artery disease originated in service.  The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, his statements as to continuity are outweighed by the other evidence of record.  Notably, the records contemporaneous to service discharge show a normal heart as well as his denial of prior symptoms at the time of treatment in 1993 to be a far more credible history.  In any event, the Board places greater probative weight on the opinion of the 2015 VA examiner as to whether the lay and medical evidence of record established chronicity of coronary artery disease since service.  The Board has no  competence to interpret any lay symptoms as demonstrating the onset of heart disease in service.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).

With respect to the diagnosed coronary artery disease, there is no indication that the disability first manifest in service or within one year of any service.  While service treatment records and post-service treatment records reflect in-service onset of PVD/DVT, there is no indication of earlier onset of coronary artery disease.  The VA examiners have clearly provided a distinction between the symptoms and treatment for pulmonary embolism/DVT in service and the Veteran's current coronary artery disease.  Coronary artery disease was not "noted" during service and the normal service records establish that he did not have characteristic manifestations of the disease process during service or within one year.  Thus, the Board finds by a preponderance of the evidence that coronary artery disease was first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In regard to the claim for service connection for coronary artery disease on a secondary basis, the Board again notes that there are competing opinions of record.  Dr. H. has indicated that all of the Veteran's disorders are related and are shown to be related in medical literature, while the December 2015 VA examiner determined that it is less likely than not that the Veteran's coronary artery disease is caused or aggravated by his service-connected DVT or PVD.

Again, the Board finds the December 2015 VA examiner's opinion more probative.  The opinion is supported by medical rationale and also discusses the specific medical principles of causation and aggravation involved.  In contrast, Dr. H. indicated that the Veteran's conditions were "related," as discussed in medical literature, but did not point to anything specific in the record or in medical literature to support his opinion.  Moreover, he did not indicate whether this relationship was a causal relationship or based upon aggravation.  The VA examiner specifically addressed Dr. H.'s opinion and noted that association is not the same thing as causation.  Thus, the Board finds that the most probative opinion evidence on the matter of secondary service connection weighs against the claim.

Finally, to the extent that the Veteran advances his own interpretation of his medical condition indicating that his coronary artery disease is related to service or his service-connected DVT and PVD, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physicians who provided the 2015 opinions.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for coronary artery disease, to include as secondary to service-connected disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Entitlement to service connection for coronary artery disease, to include as secondary to bilateral lower extremity PVD or right lower extremity DVT.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


